ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-261, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that KSENIA V. PROSKURCHENKO of ELIZABETH, who was admitted to the bar of this State in 2008, should be censured for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), *268RPC 1.4(b) (failure to communicate with client), RPC 1.16(d) (failure to refund unearned fee on termination of the representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to return the $2000 retainer in the Campbell matter within thirty days;
And KSENIA V. PROSKURCHENKO having been ordered to show cause why she should not be disbarred or otherwise disciplined:
And good cause appearing;
It is ORDERED that KSENIA Y. PROSKURCHENKO is hereby censured; and it is further
ORDERED that respondent shall return the $2000 retainer to the cliént in the Campbell matter on or before December 31, 2015; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.